Cite as: 596 U. S. ____ (2022)             1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
              KRISTOPHER LOVE v. TEXAS
       ON PETITION FOR WRIT OF CERTIORARI TO THE
          COURT OF CRIMINAL APPEALS OF TEXAS
              No. 21–5050. Decided April 18, 2022

   The petition for a writ of certiorari is denied.
   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER and
JUSTICE KAGAN join, dissenting from the denial of sum-
mary vacatur.
   Racial bias is “odious in all aspects,” but “especially per-
nicious in the administration of justice.” Buck v. Davis, 580
U. S. ___, ___ (2017) (slip op., at 22) (internal quotation
marks omitted). When racial bias infects a jury in a capital
case, it deprives a defendant of his right to an impartial tri-
bunal in a life-or-death context, and it “ ‘poisons public con-
fidence’ in the judicial process.” Ibid. The seating of a ra-
cially biased juror, therefore, can never be harmless. As
with other forms of disqualifying bias, if even one racially
biased juror is empaneled and the death penalty is imposed,
“the State is disentitled to execute the sentence,” Morgan v.
Illinois, 504 U. S. 719, 729 (1992).
   In this case, petitioner Kristopher Love, a Black man,
claims that one of the jurors in his capital trial was racially
biased because the juror asserted during jury selection that
“[n]on-white” races were statistically more violent than the
white race. 29 Record 145. The Texas Court of Criminal
Appeals never considered Love’s claim on the merits. In-
stead, relying on an inapposite state-law rule, the court con-
cluded that any error was harmless because Love had been
provided with two extra peremptory strikes earlier in the
jury selection proceeding, which he had used before the ju-
ror at issue was questioned. That decision was plainly er-
roneous. An already-expended peremptory strike is no cure
2                      LOVE v. TEXAS

                   SOTOMAYOR, J., dissenting

for the seating of an allegedly biased juror. The state court
thus deprived Love of any meaningful review of his federal
constitutional claim. I would summarily vacate the judg-
ment below and remand for proper consideration.
                             I
  In 2018, a jury convicted Love of capital murder in the
course of a robbery that occurred in 2015. Prior to trial,
prospective members of the jury filled out a questionnaire
that included the following questions:
      “68. Do you sometimes personally harbor bias
    against members of certain races or ethnic groups?
      “69. Do you believe that some races and/or ethnic
    groups tend to be more violent than others?” Jury
    Questionnaire, p. 12 (Juror 1136B).
  To the first question, No. 68, the prospective juror at is-
sue answered, “No.” Ibid. But to the second question, No.
69, he answered, “Yes.” Ibid. He explained that “[s]tatistics
show more violent crimes are committed by certain races. I
believe in statistics.” Ibid.
  During the voir dire proceeding that followed, both Love
and the State questioned the prospective juror about his re-
sponse to question No. 69. He explained that he understood
“[n]on-white” races to be the “more violent races.” 29 Rec-
ord 145. He claimed that he had seen statistics to this effect
in “[n]ews reports and criminology classes” he had taken.
Id., at 144. He stated that his answer to question No. 69
was based on these statistics, rather than his “personal feel-
ings towards one race or another,” id., at 107, and he indi-
cated that he did not “think because of somebody’s race
they’re more likely to commit a crime than somebody of a
different race,” id., at 145. He told defense counsel that he
would not feel differently about Love “because he’s an Afri-
can American.” Id., at 146.
                  Cite as: 596 U. S. ____ (2022)            3

                   SOTOMAYOR, J., dissenting

   Following the examination, Love’s counsel moved to ex-
clude the prospective juror for cause based on “his stated
beliefs that . . . non-whites commit more violent crimes
than whites.” Id., at 153. Counsel argued that, under
Texas law, the first issue the jury would have to decide at
sentencing (referred to as Special Issue No. 1) was “whether
there is a probability that the defendant would commit
criminal acts of violence that would constitute a continuing
threat to society.” Tex. Code Crim. Proc. Ann., Art. 37.071,
§2(b)(1) (Vernon 2021). Counsel explained that “leaving
this man on the jury would be an invitation to leaving some-
one on there that might make a decision on Special Issue
No. 1 that would ultimately lead to a sentence of death on
his preconceived notions and beliefs that have to do with
the race of the defendant.” 29 Record 153–154.
   The trial court denied defense counsel’s challenge for
cause without explanation. At that point, counsel had ex-
hausted all of Love’s allotted peremptory challenges and
two extra challenges the trial court had previously granted.
Love’s counsel requested a third additional peremptory
challenge in order to strike the prospective juror at issue.
The trial court denied that request, again without explana-
tion, and seated the juror on the jury.
   At the conclusion of the trial, the jury convicted Love. At
sentencing, the jury unanimously concluded that there was
a sufficient probability that Love would commit future vio-
lent crimes and that there were not sufficient mitigating
circumstances to warrant a sentence of life. Accordingly,
the trial court sentenced Love to death.
   On appeal, Love argued that he was “denied the constitu-
tional right to an impartial jury” because the trial court
seated a “racially biased juror.” Brief for Appellant in No.
AP–77,085 (Tex. Crim. App.), pp. 101–102. Rather than ad-
dress this federal constitutional claim on the merits, the
Court of Criminal Appeals of Texas held that, “even if we
assume that the trial court erred in denying Appellant’s
4                       LOVE v. TEXAS

                    SOTOMAYOR, J., dissenting

challenges [to the juror at issue and another prospective ju-
ror] for cause,” Love could not show any harm under Texas
law. 2021 WL 1396409, *24 (Apr. 14, 2021). The court rea-
soned that the trial judge had previously granted Love two
extra peremptory challenges, which he had already used by
the time the prospective juror at issue was called up. Nev-
ertheless, in the state appellate court’s view, each extra per-
emptory challenge operated to cure any harm from the er-
roneous denial of any challenge for cause. See ibid. (citing
Chambers v. State, 866 S. W. 2d 9, 23 (Tex. Crim. App.
1993) (en banc)). The court concluded that Love could not
make out any claim for relief stemming from the juror’s al-
leged bias. See 2021 WL 1396409, *24.
  Love now petitions this Court for a writ of certiorari.
                                II
  “[T]he Sixth and Fourteenth Amendments guarantee a
defendant on trial for his life the right to an impartial jury.”
Ross v. Oklahoma, 487 U. S. 81, 85 (1988). Biases capable
of destroying a jury’s impartiality can take many forms.
See Morgan, 504 U. S., at 729 (juror who would automati-
cally vote for the death penalty in every case); Parker v.
Gladden, 385 U. S. 363, 365–366 (1966) (per curiam) (prej-
udicial comments by the bailiff ); Irvin v. Dowd, 366 U. S.
717, 725–727 (1961) (public opinions and press coverage
about the case); Morford v. United States, 339 U. S. 258, 259
(1950) (per curiam) (potential influence of an executive or-
der requiring loyalty to United States). Whatever the na-
ture of the bias, if a trial court seats a juror who harbors a
disqualifying prejudice, the resulting judgment must be re-
versed. See United States v. Martinez-Salazar, 528 U. S.
304, 316 (2000); Morgan, 504 U. S., at 729; see also Rose v.
Clark, 478 U. S. 570, 578 (1986) (“Harmless-error analysis
thus presupposes a trial . . . before an impartial judge and
jury”).
  This Court has recognized that claims of racial bias must
                  Cite as: 596 U. S. ____ (2022)             5

                    SOTOMAYOR, J., dissenting

be treated “with added precaution” in light of the special
danger such bias poses. Pena-Rodriguez v. Colorado, 580
U. S. ___, ___ (2017) (slip op., at 17). For instance, when a
juror makes a clear statement indicating that racial stereo-
types or animus influenced a conviction, the Sixth Amend-
ment requires the trial court to make an exception to the
general rule shielding juror deliberations from scrutiny in
order “to consider the evidence of the juror’s statement and
any resulting denial of the jury trial guarantee.” Ibid. In
addition, in some circumstances, courts must permit de-
fendants to ask questions about prospective jurors’ racial
biases during voir dire. See Turner v. Murray, 476 U. S. 28,
36–37 (1986); Ham v. South Carolina, 409 U. S. 524, 527
(1973). The principle underlying these cases is simple:
“[R]acial bias in the justice system must be addressed—in-
cluding, in some instances, after the verdict has been en-
tered.” Pena-Rodriguez, 580 U. S., at ___ (slip op., at 17).
That is because racial bias is too grave and systemic a
threat to the fair administration of justice to be tolerated or
ignored.
  In this case, no court has meaningfully reviewed Love’s
allegations of racial bias in violation of the Sixth and Four-
teenth Amendments. Instead, the Court of Criminal Ap-
peals “assume[d]” that the juror at issue was biased, but
concluded that allowing him to sit on the jury was harmless.
2021 WL 1396409, *24. That is an inherently contradictory
determination. If the juror were indeed biased, then be-
cause he sat on the jury, Love’s conviction and sentence
“would have to be overturned.” Ross, 487 U. S., at 85.
  The Court of Criminal Appeals reached its erroneous con-
clusion by relying upon a state-law rule that has no appli-
cation to Love’s claim. Texas courts have developed a rule
aimed at evaluating the harm when a party is forced to use
a peremptory challenge on a juror who should have been
excluded for cause, thereby “ ‘wrongfully depriv[ing]’ ” the
party of an allotted challenge. Hernandez v. State, 563
6                       LOVE v. TEXAS

                    SOTOMAYOR, J., dissenting

S. W. 2d 947, 948 (Tex. Crim. App. 1978) (en banc). In such
cases, a trial court can cure any harm from its erroneous
ruling by granting an additional peremptory strike. See
Chambers, 866 S. W. 2d, at 22–23. This rule has no bearing
on Love’s federal constitutional claim that a racially biased
juror actually sat on his jury and helped convict him and
sentence him to death. As to that type of claim, a previously
used peremptory strike does not eliminate the need to in-
quire into the juror’s bias.
   The State acknowledges that the Court of Criminal Ap-
peals “never reached the federal issues Love raises,” Brief
in Opposition 13, but the State contends that the court’s
harmless-error analysis constitutes an independent and ad-
equate ground for the judgment below, precluding this
Court’s jurisdiction. See Foster v. Chatman, 578 U. S. 488,
497 (2016). As already shown, however, the state harmless-
error rule was not “an ‘adequate’ basis for the court’s deci-
sion” on Love’s federal claim. Ibid. Indeed, in this situa-
tion, the rule is entirely beside the point. The State’s juris-
dictional argument therefore fails.
   The State also predicts that, on the merits, Love’s claim
would be rejected if it were reviewed, especially given the
deference owed to the trial court’s assessment of prospec-
tive jurors. A reviewing court should give the trial judge
appropriate deference, see Uttecht v. Brown, 551 U. S. 1, 7
(2007), but it may not turn a blind eye to claims of bias en-
tirely. The merits of Love’s claim should be reviewed by the
Court of Criminal Appeals in the first instance. As this
Court has often said, “ ‘[w]e are a court of review, not of first
view.’ ” Manuel v. Joliet, 580 U. S. ___, ___ (2017) (slip op.,
at 14); see Sandstrom v. Montana, 442 U. S. 510, 527 (1979)
(“As none of these issues was considered by the Supreme
Court of Montana, we decline to reach them as an initial
matter here”).
                  Cite as: 596 U. S. ____ (2022)            7

                   SOTOMAYOR, J., dissenting

                         *      *    *
   Over time, we have endeavored to cleanse our jury sys-
tem of racial bias. One of the most important mechanisms
for doing so, questioning during voir dire, was properly em-
ployed here to identify a potential claim of bias. Safeguards
like this, however, are futile if courts do not even consider
claims of racial bias that litigants bring forward. The task
of reviewing the record to determine whether a juror was
fair and impartial is challenging, but it must be under-
taken, especially when a person’s life is on the line. I would
ensure that Love’s claim is heard by the Court of Criminal
Appeals, rather than leave these questions unanswered. I
respectfully dissent.